DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Amendment
This Office Action is made in response to amendment, filed 5/31/2022. Claims 1, 7, 11-12, 15-16, 20-21 and 23 have been amended.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 5/31/2022. 
With respect to Claim Rejections - 35 USC § 103, the Applicant has amended each independent claim in accordance with agreements reached in an telephone interview on 24 May 2022. In response, the Examiner agrees, but finds Nair (US  017/0171611) which appears to teach this amended feature. The Applicant submits that the independent claims as amended are allowable and the dependent claims 2-11, 13-19, and 22-23 are allowable for at least the same reasons given with respect to their respective to their respective independent claims. In response, with respect to the applicant arguments of independent claims 1, 12, 20, and 21, and dependent claims 2-11, 13-19, and 22-23 have been fully considered but they are moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al., Pub No US 2017 /0346865 (hereafter Hartman) in view of Nikola Kolev, Pub No US 2020/0034515 (hereinafter Kolev) and further in view of Nair et al., Pub No US 2017/0171611 (hereinafter Nair).

Regarding Claim 1, Hartman discloses a computer-implemented method comprising:
receiving, from a client device, a request for multimedia content, the request comprising a manifest request that includes client identification data [FIG.1 & para.0015-0016: Discloses a manifest is included with the content stream that is requested; and para.0017-0018: Discloses access to the manifest may be restricted (e.g. by requiring logon or user authentication). The user’s identifier (client identification data) is accompanied with the request.]; 
validating the received request for multimedia content using the client identification data in the manifest request [para.0017-0018: Discloses access to the manifest may be restricted (e.g. by requiring logon or user authentication). The user’s identifier (client identification data) is accompanied with the request and is checked for authentication (validating).]; 
generating a manifest response that includes an identification of a specified multimedia content stream that is to be provided to the client device [para.0084: Discloses the user's device obtains (generating a manifest response) from the streaming protection system (element 200) a manifest tor the selected media item; and para.0085: Discloses the user's device receives the key for the portion of the media item (an identification of a specified multimedia content stream) and the portion of the media item itself from the streaming protection system (element 200).];
acquiring at least one license in response to the license request, the license including a response to the license [FIG.4 & para.0093: Discloses if access is allowed to the portion of the media item, then the streaming protection system (element 200) transmits the key (step 414) for the portion of the media item. This (step 414) may include checking authorization of the user to access the media item based on other entitlement information such as a current subscription account.]; and
providing the specified multimedia content stream, including the generated manifest response and the acquired license, to the client device [FIG.3 & para.0085: Discloses (step 310) the user's device receives the key for the portion of the media item from the streaming protection system (element 200). The user's device also retrieves from the streaming protection system 200 the portion of the media item itself.].
Hartman does not explicitly disclose receiving, from a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and, in the same request for multimedia content, a license request; However, in analogous art, Kolev discloses a first Digital Rights Management (DRM) request can comprise (in same request) a request for an access rights decision (client identification data – see para.0060, 0063), a license, a manifest, a key, or another request facilitating the access or playback of a first content item protected under a first DRM scheme [para.0064]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hartman to provide in the same request, a manifest request and a license request as taught by Kolev in order to yield predictable result such as reduce computational complexity in order to generate the requests and process responses for the various APIs (Kolev: para.0001).
The combined teachings of Hartman and Kolev do not explicitly disclose receiving, from a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and, in the same request for multimedia content, a license request that includes license challenges for a plurality of different content types capable of display by the client device; and acquiring at least one license in response to the license request, the license including a response to at least one license challenge of the license challenges having one or more content keys. However, in analogous art, Nair discloses in paragraph 0077 carriage of encrypted CMAF/IS0BMFF fragments over MPEG2-TS streams, an example embodiment may include encryption of CMZF CMAF/IS0BMFF fragments using any of the encryption schemes defined in the [CENC] specification, e.g., four example available schemes being "cenc", "cbcl", "cbcs" and "cens". The bitstreams may be encrypted either with full sample or subsample pattern based (partial) encryption schemes, wherein the encryption signaling may be according to the [CENC] specification. The [CENC]-specific boxes may be carried in the same elementary stream along with the other MOOF related boxes. The PSSH (Protection System Specific Header - challenges having one or more content keys) data, may be presented in the CMAF Header box (in the MOOV related boxes). Paragraph 0097 discloses for example; the request could be for segments/stream or manifest with respect to a particular media content asset (at least one license challenge). Paragraph 0128 discloses a plurality of encryption schemes, e.g., "cenc" and "cbcl ", may be configured for deployment at a headend facility, from which a subset of encryption schemes may be selected responsive to a selection (request) process for applying to various media content assets to facilitate a paradigm of "encrypt once----distribute once-store once" in an end-to-end network architecture that advantageously reduces the costs associated with current technologies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hartman and Kolev to include license challenges for a plurality of different content types capable of display by the client device as taught by Nair in order to yield predictable result such as advantageously reduces the costs associated with current technologies (Nair: para.0128).

Regarding Claim 2, the combined teachings of Hartman, Kolev and Nair discloses the computer-implemented method of claim 1, and Hartman further discloses wherein the multimedia content is provided to the client device via one or more multimedia content streams [FIG.5 & para.0097: Discloses subscribers (element 509) acquires encrypted stream from the content delivery network (element 506), as well as manifest and authentication information from manifest proxy (element 507).].

Regarding Claim 3, the combined teachings of Hartman, Kolev and Nair discloses the computer-implemented method of claim 2, and Hartman further discloses further comprising determining which multimedia content streams to provide to the client based on one or more portions of information provided in the manifest request [FIG.1 & para.0015: Discloses a content stream 100 having a series of small files, each including a portion of the streamed content. A manifest is included with the content stream, which identifies where a key may be obtained to decrypt each portion of the content stream; and para.0084: Discloses the user requests (determines) a portion of the media item.].

Regarding Claim 4, the combined teachings of Hartman, Kolev and Nair discloses the computer-implemented method of claim 3, and Hartman further discloses wherein the one or more portions of information provided in the manifest request includes an indication of the client device's device type, an indication of a network to which the client device is connected, an indication of an identity of a user associated with the client device, an indication of a television show or movie that the user is attempting to watch, or an indication of account settings associated with the user [para.0041: Discloses checking to see if a user is current on subscription fees, whether a requested media item is available according to an access level of the user, the subscription tier of the user, the number of concurrent viewers a user account has, the number of devices authorized to access media items of a user account, or any combination of these ; and Discloses 0042: Discloses a manifest personalization component (element 219) that personalizes a manifest by adding requestor-id data that includes different account settings associated with the user. The personalized manifest may include addresses from which the client may retrieve portions of the media item ("portion-addresses") and addresses from which the client may retrieve keys to decrypt the portions ("key-manager-addresses").].

Regarding Claim 5, the combined teachings of Hartman, Kolev and Nair discloses the computer-implemented method of claim 1, and Hartman further discloses wherein identifying the specified multimedia stream that is to be provided to the client device comprises identifying at least one of a specific encoding type, a specific resolution, a specific audio format, or a specific language [para.0012: Discloses describing different encoding types.].

Regarding Claim 6, the combined teachings of Hartman, Kolev and Nair discloses the computer-implemented method of claim 5, and Hartman further discloses wherein identifying the specified multimedia stream that is to be provided to the client device comprises identifying at least one content delivery network node that has stored there on the requested multimedia content in the specified format [FIG.5 & para.0096: Discloses the transport stream origin (element 504) is coupled to a content delivery network (element 506) by an encrypted stream, which is responsible for transferring content to users in the streaming protection system (element 200).].

Regarding Claim 7, the combined teachings of Hartman, Kolev and Nair discloses the computer-implemented method of claim 6, and Hartman further discloses wherein identifying at least one content delivery network node that has stored there on the requested multimedia content [FIG.2: Discloses media content stored in a Media Item Database (element 212) located at a Content Provider (element 210); and para.0038: Discloses the streaming protection system 200 selects (identifying) the fastest database for a client when a portion is requested.] in the specified format [para.17: Discloses streaming techniques using only encryption with the key server referenced in the manifest.] and acquiring at least one license in response to the license request are performed [para.0085: Discloses the user's device receives the key (acquiring license) for the portion of the media item from the streaming protection system (element 200).] in parallel [para.0084: Discloses one or more hardware processors (multitasking) executing instructions. The Examiner takes Official Notice that parallel processing between different tasks are well known in the art as indicated in patent US 6,108,340 (col.1, lines 23-28).].

Regarding Claim 8, the combined teachings of Hartman, Kolev and Nair discloses the computer-implemented method of claim 1, and Hartman further discloses wherein the specified multimedia content stream is at least initially provided to the client device using a limited duration license [para.0078: Discloses a user account expiring after a given length of time (using a limited duration license), but may be renewed.].

Regarding Claim 9, the combined teachings of Hartman, Kolev and Nair discloses the computer-implemented method of claim 1, and Hartman further discloses wherein the manifest request provided by the client device includes a specified minimum set of information needed to acquire the at least one license for the specified multimedia content stream [para.0039: Discloses the streaming protection system (element 200) checks whether user-provided credentials such as user name, password, two-factor password, and other methods for verifying the identity of persons at the clients (a specified minimum set of information) match those of an authorized user of the streaming protection system (element 200).].

Regarding Claim 10, the combined teachings of Hartman, Kolev and Nair discloses the computer-implemented method of claim 9, and Hartman further discloses wherein the specified minimum set of information needed to acquire the at least one license for the specified multimedia content stream comprises a minimum set of information used by a digital rights management (DRM) application programming interface (API) to access the at least one license [para.0008: Discloses using digital rights management (DRM) for  allowing authorized access to media items on a device level.].

Regarding Claim 11, the combined teachings of Hartman, Kolev and Nair discloses the computer-implemented method of claim 1, and Hartman further discloses wherein the content keys provided in the license response to the at least one license challenge of the license challenges are identified based on information received in the manifest request from the client device [para.0042: Discloses the manifest personalization component (element 219) takes a generic manifest and adds requestor-id data to the generic manifest to create a personalized manifest.].

Regarding Claim 12, Hartman discloses a system comprising:
at least one physical processor [FIG.2 & para.0036: Discloses processor.]; and
physical memory comprising computer-executable instructions that, when executed by the physical processor [para.0036: Discloses the various components of streaming protection system (element 200) are implemented at least partially by hardware at one or more computing devices, such as one or more hardware processors executing instructions stored in one or more memories for performing the various functions.], cause the physical processor to:
receive, from a client device, a request for multimedia content, the request comprising a manifest request that includes client identification data [FIG.1 & para.0015-0016: Discloses a manifest is included with the content stream that is requested; and para.0017-0018: Discloses access to the manifest may be restricted (e.g. by requiring logon or user authentication). The user’s identifier (client identification data) is accompanied with the request.];
validate the received request for multimedia content using the client identification data in the manifest request [para.0017-0018: Discloses access to the manifest may be restricted (e.g. by requiring logon or user authentication). The user’s identifier (client identification data) is accompanied with the request and is checked for authentication (validating).];
generate a manifest response that includes an identification of a specified multimedia content stream that is to be provided to the client device [para.0084: Discloses the user's device obtains (generating a manifest response) from the streaming protection system (element 200) a manifest tor the selected media item; and para.0085: Discloses the user's device receives the key for the portion of the media item (an identification of a specified multimedia content stream) and the portion of the media item itself from the streaming protection system (element 200).];
acquire at least one license in response to the license request, the license including a response to the license [FIG.4 & para.0093: Discloses if access is allowed to the portion of the media item, then the streaming protection system (element 200) transmits the key (step 414) for the portion of the media item. This (step 414) may include checking authorization of the user to access the media item based on other entitlement information such as a current subscription account.]; and
provide the specified multimedia content stream, including the generated manifest response and the acquired license, to the client device [FIG.3 & para.0085: Discloses  (step 310) the user's device receives the key for the portion of the media item from the streaming protection system (element 200). The user's device also retrieves from the streaming protection system 200 the portion of the media item itself.].
Hartman does not explicitly disclose receive, from a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and, in the same request for multimedia content, a license request; However, in analogous art, Kolev discloses a first Digital Rights Management (DRM) request can comprise (in same request) a request for an access rights decision (client identification data – see para.0060, 0063), a license, a manifest, a key, or another request facilitating the access or playback of a first content item protected under a first DRM scheme [para.0064]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hartman to provide in the same request, a manifest request and a license request as taught by Kolev in order to yield predictable result such as reduce computational complexity in order to generate the requests and process responses for the various APIs (Kolev: para.0001).
The combined teachings of Hartman and Kolev do not explicitly disclose receive, from a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and, in the same request for multimedia content, a license request that includes license challenges for a plurality of different content types capable of display by the client device; and acquire at least one license in response to the license request, the license including a response to at least one license challenge of the license challenges having one or more content keys. However, in analogous art, Nair discloses in paragraph 0077 carriage of encrypted CMAF/IS0BMFF fragments over MPEG2-TS streams, an example embodiment may include encryption of CMZF CMAF/IS0BMFF fragments using any of the encryption schemes defined in the [CENC] specification, e.g., four example available schemes being "cenc", "cbcl", "cbcs" and "cens". The bitstreams may be encrypted either with full sample or subsample pattern based (partial) encryption schemes, wherein the encryption signaling may be according to the [CENC] specification. The [CENC]-specific boxes may be carried in the same elementary stream along with the other MOOF related boxes. The PSSH (Protection System Specific Header - challenges having one or more content keys) data, may be presented in the CMAF Header box (in the MOOV related boxes). Paragraph 0097 discloses for example; the request could be for segments/stream or manifest with respect to a particular media content asset (at least one license challenge). Paragraph 0128 discloses a plurality of encryption schemes, e.g., "cenc" and "cbcl ", may be configured for deployment at a headend facility, from which a subset of encryption schemes may be selected responsive to a selection (request) process for applying to various media content assets to facilitate a paradigm of "encrypt once----distribute once-store once" in an end-to-end network architecture that advantageously reduces the costs associated with current technologies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hartman and Kolev to include license challenges for a plurality of different content types capable of display by the client device as taught by Nair in order to yield predictable result such as advantageously reduces the costs associated with current technologies (Nair: para.0128).

Regarding Claim 13, the combined teachings of Hartman, Kolev and Nair discloses the system of claim 12, and Hartman further discloses wherein the request for multimedia content received from the client device comprises a prefetch request [para.0084: Discloses first requesting (a prefetch request) for a media item, a manifest for the requested media item is received at user’s device. The using the information contained in the manifest, the user requests (a) a portion of the media item, and (b) a key to decrypt the portion of the media item.].

Regarding Claim 14, the combined teachings of Hartman, Kolev and Nair discloses the system of claim 13, and Hartman further discloses wherein the license acquired in response to the license request comprises at least one of a limited duration license or a standard duration license [para.0078: Discloses a user account expiring after a given length of time (using a limited duration license), but may be renewed.].

Regarding Claim 15, the combined teachings of Hartman, Kolev and Nair discloses the system of claim 12, and further discloses wherein the system generates references to track which of the one or more content keys are referred to in each of the license challenges [Hartman - para.0080: Discloses Maximum Request-Rate Violation, a request-rate violation occurs when the streaming protection system 200 determines that a requestor's rate of key-requests (a batch of multiple license challenges) exceeds (tracking) the determined maximum key-request rate; and FIG.2 & para.0044: Discloses a Key Request History database (element 221) includes historical information, sorted by user account, of how frequently a media item, or portions thereof, has been requested by a specific requestor-id; and Nair – para.0077: Discloses the PSSH (Protection System Specific Header) data]. This claim is rejected on the same grounds as claim 12.

Regarding Claim 16, the combined teachings of Hartman, Kolev and Nair discloses the system of claim 12, and Hartman further discloses further comprising receiving one or more further license requests each with license challenges that identify one or more additional content keys that are to be provided to the client device in the response to the associated license challenge [para.0081: Discloses after a request-rate violation, instead of immediately denying the requestor a key, other remedial actions may be taken. For example, for a set number of rate violations, the streaming protection system 200 may choose to still continue to provide keys (additional keys) to the requestor. When providing those keys, the streaming protection system (element 200) may provide a warning or other indication to the user that their account may be compromised.].

Regarding Claim 19, the combined teachings of Hartman, Kolev and Nair discloses the system of claim 12, and Hartman further discloses further comprising receiving and implementing a previously used license challenge from the client device, allowing the client device to avoid minting at least one license challenge [para.0065: Discloses switching from one media item to another, then back to the same first media item within a short period of time, then same identifier is used, thus avoiding minting a new license challenge.].

Regarding Claim 20, Hartman discloses a non-transitory computer-readable medium comprising one or more computer executable instructions that, when executed by at least one processor of a computing device [para.0036: Discloses the various components of streaming protection system (element 200) are implemented at least partially by hardware at one or more computing devices, such as one or more hardware processors executing instructions stored in one or more memories for performing the various functions.], cause the computing device to:
receive, from a client device, a request for multimedia content, the request comprising a manifest request that includes client identification data [FIG.1 & para.0015-0016: Discloses a manifest is included with the content stream that is requested; and para.0017-0018: Discloses access to the manifest may be restricted (e.g. by requiring logon or user authentication). The user’s identifier (client identification data) is accompanied with the request.];
validate the received request for multimedia content using the client identification data in the manifest request [para.0017-0018: Discloses access to the manifest may be restricted (e.g. by requiring logon or user authentication). The user’s identifier (client identification data) is accompanied with the request and is checked for authentication (validating).];
generate a manifest response that includes an identification of a specified multimedia content stream that is to be provided to the client device [para.0084: Discloses the user's device obtains (generating a manifest response) from the streaming protection system (element 200) a manifest tor the selected media item; and para.0085: Discloses the user's device receives the key for the portion of the media item (an identification of a specified multimedia content stream) and the portion of the media item itself from the streaming protection system (element 200).];
acquire at least one license in response to the license request, the license including a response to the license [FIG.4 & para.0093: Discloses if access is allowed to the portion of the media item, then the streaming protection system (element 200) transmits the key (step 414) for the portion of the media item. This (step 414) may include checking authorization of the user to access the media item based on other entitlement information such as a current subscription account.]; and
provide the specified multimedia content stream, including the generated manifest response and the acquired license, to the client device [FIG.3 & para.0085: Discloses (step 310) the user's device receives the key for the portion of the media item from the streaming protection system (element 200). The user's device also retrieves from the streaming protection system 200 the portion of the media item itself.].
Hartman does not explicitly disclose receive, from a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and, in the same request for multimedia content, a license request; However, in analogous art, Kolev discloses a first Digital Rights Management (DRM) request can comprise (in same request) a request for an access rights decision (client identification data – see para.0060, 0063), a license, a manifest, a key, or another request facilitating the access or playback of a first content item protected under a first DRM scheme [para.0064]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hartman to provide in the same request, a manifest request and a license request as taught by Kolev in order to yield predictable result such as reduce computational complexity in order to generate the requests and process responses for the various APIs (Kolev: para.0001).
The combined teachings of Hartman and Kolev do not explicitly disclose receive, from a client device, a request for multimedia content, the request comprising both a manifest request that includes client identification data and, in the same request for multimedia content, a license request that includes license challenges for a plurality of different content types capable of display by the client device; and acquire at least one license in response to the license request, the license including a response to at least one license challenge of the license challenges having one or more content keys. However, in analogous art, Nair discloses in paragraph 0077 carriage of encrypted CMAF/IS0BMFF fragments over MPEG2-TS streams, an example embodiment may include encryption of CMZF CMAF/IS0BMFF fragments using any of the encryption schemes defined in the [CENC] specification, e.g., four example available schemes being "cenc", "cbcl", "cbcs" and "cens". The bitstreams may be encrypted either with full sample or subsample pattern based (partial) encryption schemes, wherein the encryption signaling may be according to the [CENC] specification. The [CENC]-specific boxes may be carried in the same elementary stream along with the other MOOF related boxes. The PSSH (Protection System Specific Header - challenges having one or more content keys) data, may be presented in the CMAF Header box (in the MOOV related boxes). Paragraph 0097 discloses for example; the request could be for segments/stream or manifest with respect to a particular media content asset (at least one license challenge). Paragraph 0128 discloses a plurality of encryption schemes, e.g., "cenc" and "cbcl ", may be configured for deployment at a headend facility, from which a subset of encryption schemes may be selected responsive to a selection (request) process for applying to various media content assets to facilitate a paradigm of "encrypt once----distribute once-store once" in an end-to-end network architecture that advantageously reduces the costs associated with current technologies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hartman and Kolev to include license challenges for a plurality of different content types capable of display by the client device as taught by Nair in order to yield predictable result such as advantageously reduces the costs associated with current technologies (Nair: para.0128).

Regarding Claim 21, Hartman discloses a computer-implemented method comprising:
generating, at a client device, a request for multimedia content, the request comprising a manifest request that includes client identification data [FIG.1 & para.0015-0016: Discloses a manifest is included with the content stream that is requested; and para.0017-0018: Discloses access to the manifest may be restricted (e.g. by requiring logon or user authentication). The user’s identifier (client identification data) is accompanied with the request.];
transmitting the generated request to a server device, allowing the request for multimedia content to be validated using the client identification data in the manifest request [para.0017-0018: Discloses access to the manifest may be restricted (e.g. by requiring logon or user authentication). The user’s identifier (client identification data) is accompanied with the request and is checked for authentication (validating).];
receiving, from the server device, a multimedia content stream, including a generated manifest response and an acquired license [FIG.4 & para.0093: Discloses if access is allowed to the portion of the media item, then the streaming protection system (element 200) transmits the key (step 414) for the portion of the media item. This (step 414) may include checking authorization of the user to access the media item based on other entitlement information such as a current subscription account.]; and
playing back the received multimedia content stream on the client device using the generated manifest response and the acquired license [FIG.3 & para.0085: Discloses  (step 310) the user's device receives the key for the portion of the media item from the streaming protection system (element 200). The user's device also retrieves from the streaming protection system 200 the portion of the media item itself for playback.].
Hartman does not explicitly disclose generating, at a client device, a request for multimedia content, the request comprising a manifest request that includes client identification data and, in the same request for multimedia content, a license request; However, in analogous art, Kolev discloses a first Digital Rights Management (DRM) request can comprise (in same request) generating a request for an access rights decision (client identification data – see para.0060, 0063), a license, a manifest, a key, or another request facilitating the access or playback of a first content item protected under a first DRM scheme [para.0064]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hartman to provide in the same request, a manifest request and a license request as taught by Kolev in order to yield predictable result such as reduce computational complexity in order to generate the requests and process responses for the various APIs (Kolev: para.0001).
The combined teachings of Hartman and Kolev do not explicitly disclose generating, at a client device, a request for multimedia content, the request comprising a manifest request that includes client identification data and, in the same request for multimedia content, a license request that includes license challenges for a plurality of different content types capable of display by the client device. However, in analogous art, Nair discloses in paragraph 0077 carriage of encrypted CMAF/IS0BMFF fragments over MPEG2-TS streams, an example embodiment may include encryption of CMZF CMAF/IS0BMFF fragments using any of the encryption schemes defined in the [CENC] specification, e.g., four example available schemes being "cenc", "cbcl", "cbcs" and "cens". The bitstreams may be encrypted either with full sample or subsample pattern based (partial) encryption schemes, wherein the encryption signaling may be according to the [CENC] specification. The [CENC]-specific boxes may be carried in the same elementary stream along with the other MOOF related boxes. The PSSH (Protection System Specific Header - challenges having one or more content keys) data, may be presented in the CMAF Header box (in the MOOV related boxes). Paragraph 0097 discloses for example; the request could be for segments/stream or manifest with respect to a particular media content asset (at least one license challenge). Paragraph 0128 discloses a plurality of encryption schemes, e.g., "cenc" and "cbcl ", may be configured for deployment at a headend facility, from which a subset of encryption schemes may be selected responsive to a selection (request) process for applying to various media content assets to facilitate a paradigm of "encrypt once----distribute once-store once" in an end-to-end network architecture that advantageously reduces the costs associated with current technologies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hartman and Kolev to include license challenges for a plurality of different content types capable of display by the client device as taught by Nair in order to yield predictable result such as advantageously reduces the costs associated with current technologies (Nair: para.0128).
Regarding Claim 22, the combined teachings of Hartman, Kolev and Nair discloses the computer-implemented method of claim 21, and Hartman further discloses wherein the multimedia content stream is accessed using the generated manifest response that includes an identification of a specified multimedia content stream that is to be provided to the client device [Discloses 0042: Discloses a manifest personalization component (element 219) that personalizes a manifest by adding requestor-id data that includes different account settings associated with the user. The personalized manifest may include addresses from which the client may retrieve portions of the media item ("portion-addresses") and addresses from which the client may retrieve keys to decrypt the portions ("key-manager-addresses").].

Regarding Claim 23, the combined teachings of Hartman, Kolev and Nair discloses the computer-implemented method of claim 22, and Hartman further discloses wherein the multimedia content stream is further accessed using the license acquired in response to the license request, the license including a response to at least one license challenge of the license challenges having one or more content keys [FIG.4 & para.0093: Discloses if access is allowed to the portion of the media item, then the streaming protection system (element 200) transmits the key (step 414) for the portion of the media item. This (step 414) may include checking authorization of the user to access the media item based on other entitlement information such as a current subscription account; and FIG(s).1& 3: Discloses the media item is divided into portions, each portion requires a different key (license challenge having one or more content keys).].

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al., Pub No US 2017 /0346865 (hereafter Hartman) in view of Nikola Kolev, Pub No US 2020/0034515 (hereinafter Kolev) and further in view of Nair et al., Pub No US 2017/0171611 (hereinafter Nair) and further in view of Smith et al., Pub No US 2004/0133914 (hereafter Smith).

Regarding Claim 17, the combined teachings of Hartman, Kolev and Nair discloses the system of claim 12, and the combination does not explicitly discloses further comprising implementing one or more heuristics to predict which multimedia content a user will select from a set of available multimedia content items. However, in analogous art, Smith discloses a predictive downloading that predict which digital media content a user may desire based on a number of factors such as user surveys, user profile (age, sex, geographic region) and demographics, past digital media content selections, analyses of patterns of past digital media content selections, etc., as shown in block 582 of FIG.14 [para.0069]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hartman, Kolev and Nair to predict which multimedia content a user will select from a set of available multimedia content items as taught by Smith in order to yield predictable result  such as bridge the gap between the computer and the television so that digital media content accessible via the computer can be enjoyed by the users on their home entertainment system. It is preferable that digital media content stored or accessible by the user's computer be easily delivered to the home entertainment system for viewing or listening [Smith: para.0007]. This ability provides for targeted advertisement of goods and services that are more relevant and appealing to the user to be accesses from multiple sources.

Regarding Claim 18, the combined teachings of Hartman, Kolev, Nair and Smith disclose the system of claim 17, and Smith further discloses further comprising preemptively acquiring one or more multimedia content licenses based on which multimedia content items the user is predicted to select [para.0067: Discloses digital media content is decrypted using the appropriate user system’s key obtained from the server.]. This claim is rejected on the same grounds as claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bocharov et al., (US 2010/0235528 A1) – Discloses a client interface component 150 receives client requests for media fragments and provides manifest data and media fragments to clients. When a client initially connects to the system 100, the client may send a request for a client manifest [para.0023].
Ma et al., (US 2012/0331293 A1) - Discloses encrypted content is uploaded by the packager 104 to a content delivery network (CDN) 108, from which it may be retrieved by clients 110 (para.0019).
Rolfe et al., (US 6,108,340) – Discloses parallel processing (col., lines 23-28).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426